UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-06247 AMERICAN CENTURY WORLD MUTUAL FUNDS, INC. (Exact name of registrant as specified in charter) 4, KANSAS CITY, MISSOURI (Address of principal executive offices) (Zip Code) CHARLES A. ETHERINGTON, 4 KANSAS CITY, MISSOURI64111 (Name and address of agent for service) Registrant’s telephone number, including area code: 816-531-5575 Date of fiscal year end: 11-30 Date of reporting period: 08-31-2012 ITEM 1.SCHEDULE OF INVESTMENTS. American Century Investments® Quarterly Portfolio Holdings Emerging Markets Fund August 31, 2012 Emerging Markets - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.7% BRAZIL — 13.9% BR Malls Participacoes SA BR Properties SA Brazil Pharma SA CCR SA Cia de Bebidas das Americas Preference Shares ADR Cia de Saneamento de Minas Gerais-COPASA Cia Hering Cielo SA Itau Unibanco Holding SA Preference Shares Klabin SA Preference Shares Marcopolo SA Preference Shares Ultrapar Participacoes SA Vale SA Preference Shares CANADA — 0.5% Pacific Rubiales Energy Corp. CHILE — 1.5% SACI Falabella Sociedad Quimica y Minera de Chile SA ADR COLOMBIA — 0.5% Almacenes Exito SA CYPRUS — 0.1% Eurasia Drilling Co. Ltd. GDR HONG KONG — 7.2% Belle International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(1) China Overseas Land & Investment Ltd. CNOOC Ltd. Haier Electronics Group Co. Ltd.(1) Kunlun Energy Co. Ltd. INDIA — 4.0% HDFC Bank Ltd. ICICI Bank Ltd. ADR ITC Ltd. Tata Motors Ltd. INDONESIA — 3.5% PT AKR Corporindo Tbk PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Media Nusantara Citra Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 1.3% Axiata Group Bhd MEXICO — 4.1% Alfa SAB de CV, Series A Fomento Economico Mexicano SAB de CV ADR Grupo Financiero Banorte SAB de CV Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA — 10.4% AAC Technologies Holdings, Inc. Agile Property Holdings Ltd. Baidu, Inc. ADR(1) China Minsheng Banking Corp. Ltd. H Shares China Railway Construction Corp. Ltd. H Shares Focus Media Holding Ltd. ADR Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Qihoo 360 Technology Co. Ltd. ADR(1) Tencent Holdings Ltd. PERU — 0.8% Credicorp Ltd. POLAND — 1.5% Eurocash SA Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 6.2% Magnit OJSC GDR Mail.ru Group Ltd. GDR Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia SOUTH AFRICA — 7.1% Aspen Pharmacare Holdings Ltd. Barloworld Ltd. Clicks Group Ltd. Discovery Holdings Ltd. Exxaro Resources Ltd. Mr Price Group Ltd. Naspers Ltd. N Shares SOUTH KOREA — 14.7% Hotel Shilla Co. Ltd. Hyundai Glovis Co. Ltd. Hyundai Motor Co. Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Orion Corp. Samsung Electronics Co. Ltd. TAIWAN (REPUBLIC OF CHINA) — 6.6% Chailease Holding Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 4.9% Advanced Info Service PCL Banpu PCL CP ALL PCL Kasikornbank PCL NVDR Siam Cement PCL NVDR TURKEY — 4.9% BIM Birlesik Magazalar AS Koza Altin Isletmeleri AS TAV Havalimanlari Holding AS(1) Tofas Turk Otomobil Fabrikasi Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS UNITED ARAB EMIRATES — 1.0% Dragon Oil plc UNITED KINGDOM — 2.4% Antofagasta plc Petrofac Ltd. Tullow Oil plc UNITED STATES — 0.6% Southern Copper Corp. TOTAL COMMON STOCKS (Cost $368,785,634) TEMPORARY CASH INVESTMENTS — 2.3% SSgA U.S. Government Money Market Fund (Cost$10,961,278) TOTAL INVESTMENT SECURITIES — 100.0% (Cost $379,746,912) OTHER ASSETS AND LIABILITIES† TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 20.7% Information Technology 19.7% Consumer Staples 13.3% Consumer Discretionary 13.2% Energy 9.1% Materials 9.0% Industrials 6.6% Telecommunication Services 3.7% Health Care 1.5% Utilities 0.9% Cash and Equivalents* 2.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings Global Growth Fund August 31, 2012 Global Growth - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AUSTRALIA — 1.3% BHP Billiton Ltd. BRAZIL — 1.0% BR Malls Participacoes SA Itau Unibanco Holding SA ADR CANADA — 0.7% Bank of Nova Scotia DENMARK — 1.2% Novo Nordisk A/S B Shares FRANCE — 3.3% Danone SA L'Oreal SA Pernod-Ricard SA Safran SA Sanofi GERMANY — 1.9% Fresenius Medical Care AG & Co. KGaA Kabel Deutschland Holding AG(1) SAP AG ADR HONG KONG — 0.1% Michael Kors Holdings Ltd.(1) INDONESIA — 0.4% PT Bank Mandiri (Persero) Tbk ISRAEL — 0.3% Check Point Software Technologies Ltd.(1) ITALY — 2.2% Pirelli & C SpA Saipem SpA JAPAN — 5.3% FANUC Corp. ORIX Corp. Rakuten, Inc. Toyota Motor Corp. Unicharm Corp. NETHERLANDS — 2.0% ASML Holding NV New York Shares European Aeronautic Defence and Space Co. NV Koninklijke Vopak NV Unilever CVA PEOPLE'S REPUBLIC OF CHINA — 1.3% Baidu, Inc. ADR(1) PERU — 0.3% Credicorp Ltd. PORTUGAL — 0.6% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 0.7% Sberbank of Russia ADR SOUTH KOREA — 1.0% Hyundai Motor Co. SPAIN — 0.9% Grifols SA(1) SWEDEN — 0.5% Atlas Copco AB A Shares SWITZERLAND — 4.1% Nestle SA Swatch Group AG (The) Syngenta AG Xstrata plc TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 8.3% Admiral Group plc Aggreko plc BG Group plc Burberry Group plc Capita Group plc (The) Compass Group plc GlaxoSmithKline plc Kingfisher plc Petrofac Ltd. Reckitt Benckiser Group plc Rio Tinto plc Standard Chartered plc UNITED STATES — 60.6% Aflac, Inc. Alexion Pharmaceuticals, Inc.(1) Alliance Data Systems Corp.(1) Amazon.com, Inc.(1) American Express Co. American Tower Corp. Apple, Inc. B/E Aerospace, Inc.(1) BorgWarner, Inc.(1) Cameron International Corp.(1) Celgene Corp.(1) Cerner Corp.(1) Charles Schwab Corp. (The) CIT Group, Inc.(1) Colgate-Palmolive Co. Continental Resources, Inc.(1) Costco Wholesale Corp. Danaher Corp. eBay, Inc.(1) EMC Corp.(1) Equinix, Inc.(1) Estee Lauder Cos., Inc. (The), Class A Express Scripts Holding Co.(1) FactSet Research Systems, Inc. Family Dollar Stores, Inc. Google, Inc., Class A(1) Harley-Davidson, Inc. Home Depot, Inc. (The) IntercontinentalExchange, Inc.(1) Intuitive Surgical, Inc.(1) Kraft Foods, Inc., Class A Liberty Global, Inc. Class A(1) MasterCard, Inc., Class A Mead Johnson Nutrition Co. Monsanto Co. National Oilwell Varco, Inc. O'Reilly Automotive, Inc.(1) Occidental Petroleum Corp. Oceaneering International, Inc. Pall Corp. Precision Castparts Corp. priceline.com, Inc.(1) QUALCOMM, Inc. Schlumberger Ltd. Tractor Supply Co. Union Pacific Corp. VeriFone Systems, Inc.(1) Verisk Analytics, Inc. Class A(1) Visa, Inc., Class A Waters Corp.(1) Wells Fargo & Co. Whole Foods Market, Inc. Yum! Brands, Inc. TOTAL COMMON STOCKS (Cost $338,764,493) TEMPORARY CASH INVESTMENTS — 0.6% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.50% -1.25%, 10/15/14 - 8/31/15, valued at $1,113,034), in a joint trading account at 0.16%, dated 8/31/12, due 9/4/12 (Delivery value Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $1,679,986), in a joint trading account at 0.13%, dated 8/31/12, due 9/4/12 (Delivery value $1,635,346) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.25%, 8/31/14, valued at $275,720), in a joint trading account at 0.12%, dated 8/31/12, due 9/4/12 (Delivery value $270,201) TOTAL TEMPORARY CASH INVESTMENTS (Cost $2,995,733) TOTAL INVESTMENT SECURITIES — 99.3% (Cost $341,760,226) OTHER ASSETS AND LIABILITIES — 0.7% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Information Technology 20.5% Consumer Discretionary 16.9% Financials 15.8% Consumer Staples 13.1% Industrials 11.4% Energy 8.4% Health Care 7.9% Materials 4.7% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Domestic Common Stocks — — Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Discovery Fund August 31, 2012 International Discovery - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.7% AUSTRALIA — 2.8% Ansell Ltd. James Hardie Industries SE Mesoblast Ltd.(1) Oil Search Ltd. BELGIUM — 1.2% Umicore SA BERMUDA — 1.3% Golar LNG Ltd. BRAZIL — 1.8% BR Properties SA Hypermarcas SA(1) CANADA — 8.9% Alimentation Couche Tard, Inc. B Shares Catamaran Corp.(1) First Quantum Minerals Ltd. Franco-Nevada Corp. Imax Corp.(1) Inmet Mining Corp. Methanex Corp. New Gold, Inc.(1) CYPRUS — 0.8% Globaltrans Investment plc GDR FINLAND — 0.3% Nokian Renkaat Oyj FRANCE — 8.6% Edenred Iliad SA Ingenico Sodexo Technip SA Zodiac Aerospace GERMANY — 2.3% GEA Group AG Hugo Boss AG Lanxess AG HONG KONG — 2.1% Link Real Estate Investment Trust (The) Melco Crown Entertainment Ltd. ADR(1) Techtronic Industries Co. INDIA — 1.1% HCL Technologies Ltd. Yes Bank Ltd. INDONESIA — 0.8% PT Semen Gresik (Persero) Tbk IRELAND — 1.4% Amarin Corp. plc ADR(1) UBM plc ISRAEL — 3.5% Allot Communications Ltd.(1) Mellanox Technologies Ltd.(1) ITALY — 1.7% Fiat SpA(1) Pirelli & C SpA JAPAN — 8.5% Aeon Credit Service Co. Ltd. Aisin Seiki Co. Ltd. Anritsu Corp. Chiyoda Corp. Daihatsu Motor Co. Ltd. Daito Trust Construction Co. Ltd. Fuji Heavy Industries Ltd. Kansai Paint Co. Ltd. McDonald's Holdings Co. Japan Ltd. Otsuka Corp. Park24 Co. Ltd. Seven Bank Ltd. Shimano, Inc. Sysmex Corp. Yakult Honsha Co. Ltd. Yokogawa Electric Corp. NETHERLANDS — 4.9% Fugro NV CVA Gemalto NV Koninklijke Vopak NV NORWAY — 2.9% Aker Solutions ASA Petroleum Geo-Services ASA PEOPLE'S REPUBLIC OF CHINA — 5.0% AAC Technologies Holdings, Inc. Brilliance China Automotive Holdings Ltd.(1) China State Construction International Holdings Ltd. Great Wall Motor Co. Ltd. H Shares Longfor Properties Co. Ltd. Zhuzhou CSR Times Electric Co. Ltd. H Shares SINGAPORE — 1.3% Global Logistic Properties Ltd. Golden Agri-Resources Ltd. SOUTH AFRICA — 1.8% Discovery Holdings Ltd. Mr Price Group Ltd. SOUTH KOREA — 3.0% Hotel Shilla Co. Ltd. NCSoft Corp. Nexen Tire Corp. Orion Corp. SPAIN — 1.5% Grifols SA(1) Viscofan SA SWEDEN — 6.3% Electrolux AB Elekta AB B Shares Hexagon AB B Shares Lundin Petroleum AB(1) Swedish Match AB SWITZERLAND — 4.0% Aryzta AG Clariant AG DKSH Holding AG(1) GAM Holding AG TAIWAN (REPUBLIC OF CHINA) — 1.7% First Financial Holding Co. Ltd. Hiwin Technologies Corp. Radiant Opto-Electronics Corp. Simplo Technology Co. Ltd. Vanguard International Semiconductor Corp. UNITED KINGDOM — 19.2% Aggreko plc ARM Holdings plc Ashmore Group plc Ashtead Group plc Babcock International Group plc Croda International plc Experian plc Inmarsat plc Intercontinental Hotels Group plc Intertek Group plc Johnson Matthey plc Ophir Energy plc(1) Subsea 7 SA Telecity Group plc Wolseley plc TOTAL COMMON STOCKS (Cost $537,760,302) TEMPORARY CASH INVESTMENTS — 1.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.50% -1.25%, 10/15/14 - 8/31/15, valued at $2,482,903), in a joint trading account at 0.16%, dated 8/31/12, due 9/4/12 (Delivery value $2,432,041) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $3,747,632), in a joint trading account at 0.13%, dated 8/31/12, due 9/4/12 (Delivery value $3,648,049) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.25%, 8/31/14, valued at $615,062), in a joint trading account at 0.12%, dated 8/31/12, due 9/4/12 (Delivery value $602,750) TOTAL TEMPORARY CASH INVESTMENTS (Cost $6,682,736) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $544,443,038) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Industrials 17.3% Consumer Discretionary 16.3% Information Technology 15.8% Materials 13.2% Energy 11.8% Financials 8.1% Consumer Staples 6.8% Health Care 6.2% Telecommunication Services 3.2% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt CVA - Certificaten Van Aandelen GDR - Global Depositary Receipt Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Growth Fund August 31, 2012 International Growth - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.4% AUSTRALIA — 3.8% BHP Billiton Ltd. James Hardie Industries SE Coca-Cola Amatil Ltd. Commonwealth Bank of Australia BELGIUM — 2.4% Anheuser-Busch InBev NV Colruyt SA Umicore SA BRAZIL — 0.6% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 1.4% Bank of Nova Scotia Canadian National Railway Co. DENMARK — 2.5% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.5% Kone Oyj FRANCE — 10.2% Air Liquide SA BNP Paribas SA Cie Generale d'Optique Essilor International SA Iliad SA L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 7.8% adidas AG BASF SE Deutsche Post AG E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG Volkswagen AG Preference Shares HONG KONG — 1.3% AIA Group Ltd. China Unicom Ltd. ADR Link Real Estate Investment Trust (The) INDIA — 0.4% HDFC Bank Ltd. ADR INDONESIA — 0.8% PT Bank Mandiri (Persero) Tbk IRELAND — 0.6% Shire plc ITALY — 4.9% ENI SpA Luxottica Group SpA Pirelli & C SpA Prada SpA Saipem SpA JAPAN — 13.2% Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Hitachi Ltd. Japan Tobacco, Inc. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. Murata Manufacturing Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK Corp. Toyota Motor Corp. Unicharm Corp. LUXEMBOURG — 0.4% SES SA MACAU — 0.3% Sands China Ltd. NETHERLANDS — 4.0% ASML Holding NV European Aeronautic Defence and Space Co. NV Gemalto NV Koninklijke Vopak NV NORWAY — 2.2% Statoil ASA Telenor ASA PEOPLE'S REPUBLIC OF CHINA — 1.1% Baidu, Inc. ADR(1) Tencent Holdings Ltd. PERU — 0.6% Credicorp Ltd. PORTUGAL — 0.5% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.5% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 1.4% DBS Group Holdings Ltd. Keppel Corp. Ltd. SOUTH KOREA — 2.3% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 3.1% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.8% Atlas Copco AB A Shares Electrolux AB Elekta AB B Shares Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 7.8% Adecco SA Nestle SA Roche Holding AG SGS SA Syngenta AG UBS AG Zurich Financial Services AG TAIWAN (REPUBLIC OF CHINA) — 1.6% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.9% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 17.8% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc British American Tobacco plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc Experian plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Lloyds Banking Group plc(1) Petrofac Ltd. Rio Tinto plc Rolls-Royce Holdings plc Standard Chartered plc Unilever plc Vodafone Group plc Whitbread plc Wolseley plc TOTAL INVESTMENT SECURITIES — 99.4% (Cost $1,244,204,606) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 18.3% Consumer Staples 14.6% Consumer Discretionary 14.0% Industrials 13.7% Health Care 10.2% Materials 8.9% Information Technology 8.7% Energy 7.5% Telecommunication Services 3.1% Utilities 0.4% Other Assets and Liabilities 0.6% Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Opportunities Fund August 31, 2012 International Opportunities - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 97.7% AUSTRALIA — 2.8% Flight Centre Ltd. McMillan Shakespeare Ltd. NRW Holdings Ltd. Regis Resources Ltd.(1) AUSTRIA — 0.5% AMS AG BERMUDA — 1.9% Golar LNG Ltd. Lancashire Holdings Ltd. BRAZIL — 3.3% Brazil Pharma SA Estacio Participacoes SA Marcopolo SA Preference Shares Mills Estruturas e Servicos de Engenharia SA QGEP Participacoes SA CAMBODIA — 0.5% NagaCorp Ltd. CANADA — 4.0% Africa Oil Corp.(1) Canadian Western Bank Detour Gold Corp.(1) Dollarama, Inc. DENMARK — 2.8% Christian Hansen Holding A/S Pandora A/S FINLAND — 1.7% Huhtamaki Oyj Outotec Oyj FRANCE — 5.4% CFAO SA Eurofins Scientific Ingenico Zodiac Aerospace GERMANY — 6.2% Gerry Weber International AG Gildemeister AG GSW Immobilien AG KUKA AG(1) Symrise AG TAG Immobilien AG Wirecard AG HONG KONG — 5.5% China Everbright International Ltd. China Overseas Grand Oceans Group Ltd. KWG Property Holding Ltd. Sino Biopharmaceutical Techtronic Industries Co. Vinda International Holdings Ltd. INDIA — 2.6% Cummins India Ltd. Hathway Cable & Datacom Ltd.(1) Havells India Ltd. Mahindra & Mahindra Financial Services Ltd. McLeod Russel India Ltd. Wockhardt Ltd.(1) INDONESIA — 1.9% PT Jasa Marga PT Mitra Adiperkasa Tbk PT Perusahaan Perkebunan London Sumatra Indonesia Tbk IRELAND — 1.0% UBM plc ISRAEL — 2.6% Mellanox Technologies Ltd.(1) ITALY — 2.4% Banca Generali SpA Salvatore Ferragamo Italia SpA JAPAN — 13.3% Aeon Credit Service Co. Ltd. Anritsu Corp. Calbee, Inc. Disco Corp. H2O Retailing Corp. Japan Aviation Electronics Industry Ltd. Jin Co. Ltd. Kansai Paint Co. Ltd. M3, Inc. MonotaRO Co. Ltd. NET One Systems Co. Ltd. Nihon Kohden Corp. Pigeon Corp. Sanwa Holdings Corp. Seria Co. Ltd. Seven Bank Ltd. Ship Healthcare Holdings, Inc. Tamron Co. Ltd. Tsubakimoto Chain Co. United Arrows Ltd. Zeon Corp. MEXICO — 1.2% Genomma Lab Internacional SAB de CV Class B(1) NETHERLANDS — 1.2% Brunel International NV InterXion Holding NV(1) NEW ZEALAND — 0.5% Trade Me Ltd.(1) NORWAY — 3.2% Det Norske Oljeselskap ASA(1) Petroleum Geo-Services ASA Tomra Systems ASA PEOPLE'S REPUBLIC OF CHINA — 1.2% AirTAC International Group Biostime International Holdings Ltd. China Lilang Ltd. PHILIPPINES — 1.0% International Container Terminal Services, Inc. Universal Robina Corp. SINGAPORE — 0.7% Ezion Holdings Ltd. SOUTH KOREA — 3.4% Cheil Worldwide, Inc. Cosmax, Inc. Hotel Shilla Co. Ltd. Jinsung T.E.C. Soulbrain Co. Ltd. SWEDEN — 1.1% Trelleborg AB B Shares SWITZERLAND — 0.5% Kaba Holding AG TAIWAN (REPUBLIC OF CHINA) — 4.1% Chicony Electronics Co. Ltd. Chipbond Technology Corp. CTCI Corp. Ginko International Co. Ltd. Johnson Health Tech Co. Ltd. Radiant Opto-Electronics Corp. THAILAND — 0.8% Home Product Center PCL Thai Union Frozen Products PCL TURKEY — 0.5% Bizim Toptan Satis Magazalari AS UNITED KINGDOM — 19.9% Aberdeen Asset Management plc Ashtead Group plc AZ Electronic Materials SA Bellway plc Bodycote plc Croda International plc Elementis plc EnQuest plc(1) Filtrona plc Great Portland Estates plc Imagination Technologies Group plc(1) John Wood Group plc Millennium & Copthorne Hotels plc Pennon Group plc Rightmove plc Rotork plc Shaftesbury plc Spectris plc Telecity Group plc TOTAL COMMON STOCKS (Cost $71,154,685) EXCHANGE-TRADED FUNDS — 1.0% Market Vectors Junior Gold Miners ETF (Cost$897,110) TEMPORARY CASH INVESTMENTS — 0.1% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.50% -1.25%, 10/15/14 - 8/31/15, valued at $38,132), in a joint trading account at 0.16%, dated 8/31/12, due 9/4/12 (Delivery value $37,351) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $57,555), in a joint trading account at 0.13%, dated 8/31/12, due 9/4/12 (Delivery value $56,025) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.25%, 8/31/14, valued at $9,446), in a joint trading account at 0.12%, dated 8/31/12, due 9/4/12 (Delivery value $9,257) TOTAL TEMPORARY CASH INVESTMENTS (Cost $102,631) TOTAL INVESTMENT SECURITIES — 98.8% (Cost $72,154,426) OTHER ASSETS AND LIABILITIES — 1.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Consumer Discretionary 19.4% Industrials 18.5% Information Technology 16.2% Financials 12.0% Materials 10.1% Health Care 7.7% Consumer Staples 7.1% Energy 6.2% Diversified 1.0% Utilities 0.5% Cash and Equivalents* 1.3% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ETF - Exchange-Traded Fund Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales and the realization for tax purposes of unrealized gains on investments in passive foreign investment companies. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings International Value Fund August 31, 2012 International Value - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 99.2% AUSTRALIA — 10.0% Australia & New Zealand Banking Group Ltd. Commonwealth Bank of Australia Iluka Resources Ltd. Monadelphous Group Ltd. National Australia Bank Ltd. OZ Minerals Ltd. Spark Infrastructure Group Telstra Corp. Ltd. Western Areas NL Westpac Banking Corp. AUSTRIA — 1.5% Oesterreichische Post AG Raiffeisen Bank International AG BELGIUM — 0.5% KBC Groep NV DENMARK — 0.2% Novo Nordisk A/S B Shares FINLAND — 1.4% Metso Oyj Nokia Oyj UPM-Kymmene Oyj FRANCE — 11.1% AXA SA CNP Assurances Euler Hermes SA France Telecom SA GDF Suez Plastic Omnium SA Sanofi Technicolor SA(1) Total S.A. UbiSoft Entertainment SA(1) Valeo SA Veolia Environnement SA Vivendi SA GERMANY — 7.4% Allianz SE Aurubis AG BASF SE Bayer AG Deutsche Boerse AG Deutsche Post AG E.ON AG Gildemeister AG Leoni AG ProSiebenSat.1 Media AG Preference Shares Siemens AG HONG KONG — 4.2% BOC Hong Kong Holdings Ltd. Cheung Kong Holdings Ltd. Link Real Estate Investment Trust (The) MGM China Holdings Ltd. SJM Holdings Ltd. Wharf Holdings Ltd. Wheelock & Co. Ltd. ISRAEL — 0.7% Bank Hapoalim BM Delek Group Ltd. ITALY — 4.5% Assicurazioni Generali SpA Enel SpA ENI SpA Mediaset SpA Societa Iniziative Autostradali e Servizi SpA JAPAN — 19.1% Asahi Kasei Corp. Central Japan Railway Co. 21 Chiba Bank Ltd. (The) Daicel Chemical Industries, Ltd. Daihatsu Motor Co. Ltd. Daikyo, Inc. Daito Trust Construction Co. Ltd. FamilyMart Co. Ltd. Fujitsu Ltd. INPEX Corp. 44 ITOCHU Corp. Japan Tobacco, Inc. JGC Corp. KDDI Corp. 46 Konica Minolta Holdings, Inc. Lawson, Inc. Mitsubishi UFJ Financial Group, Inc. Namco Bandai Holdings, Inc. Nippon Telegraph & Telephone Corp. Nitto Denko Corp. NTT Data Corp. 81 Resona Holdings, Inc. Seven & I Holdings Co. Ltd. SOFTBANK Corp. Sohgo Security Services Co. Ltd. Suzuken Co. Ltd. T&D Holdings, Inc. Tokyo Ohka Kogyo Co. Ltd. TS Tech Co. Ltd. UNY Co. Ltd. NETHERLANDS — 5.1% Aegon NV ING Groep NV CVA(1) Royal Dutch Shell plc B Shares NEW ZEALAND† Vector Ltd. NORWAY — 1.6% STX OSV Holdings Ltd. Telenor ASA TGS Nopec Geophysical Co. ASA PORTUGAL — 0.2% EDP - Energias de Portugal SA SINGAPORE — 0.5% United Overseas Bank Ltd. SPAIN — 5.2% Banco Santander SA Endesa SA Grupo Catalana Occidente SA Mapfre SA Telefonica SA SWEDEN — 1.6% Hennes & Mauritz AB B Shares Intrum Justitia AB Svenska Cellulosa AB B Shares SWITZERLAND — 6.8% Credit Suisse Group AG Helvetia Holding AG Nestle SA Novartis AG OC Oerlikon Corp. AG Roche Holding AG Swiss Life Holding AG Swiss Re AG UNITED KINGDOM — 17.6% AstraZeneca plc Berendsen plc BHP Billiton plc BP plc BT Group plc Centrica plc Drax Group plc Evraz plc GlaxoSmithKline plc HSBC Holdings plc HSBC Holdings plc (Hong Kong) London Stock Exchange Group plc Marks & Spencer Group plc Micro Focus International plc Mondi plc Standard Chartered plc Tullett Prebon plc Vodafone Group plc TOTAL INVESTMENT SECURITIES — 99.2% (Cost $23,784,438) OTHER ASSETS AND LIABILITIES — 0.8% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 35.8% Energy 11.7% Telecommunication Services 9.1% Industrials 8.5% Health Care 8.1% Consumer Discretionary 8.1% Materials 5.5% Utilities 5.5% Consumer Staples 3.9% Information Technology 3.0% Other Assets and Liabilities 0.8% Notes to Schedule of Investments CVA - Certificaten Van Aandelen † Category is less than 0.05% of total net assets. Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. As of period end, the fund’s investment securities were classified as Level 2. The Schedule of Investments provides additional information on the fund’s portfolio holdings. 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT Emerging Markets Fund August 31, 2012 NT Emerging Markets - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 94.9% BRAZIL — 13.6% BR Malls Participacoes SA BR Properties SA Brazil Pharma SA CCR SA Cia de Bebidas das Americas Preference Shares ADR Cia de Saneamento de Minas Gerais-COPASA Cia Hering Cielo SA Itau Unibanco Holding SA Preference Shares Klabin SA Preference Shares Marcopolo SA Preference Shares Ultrapar Participacoes SA Vale SA Preference Shares CANADA — 0.5% Pacific Rubiales Energy Corp. CHILE — 1.4% SACI Falabella Sociedad Quimica y Minera de Chile SA ADR COLOMBIA — 0.5% Almacenes Exito SA CYPRUS — 0.1% Eurasia Drilling Co. Ltd. GDR HONG KONG — 7.1% Belle International Holdings Ltd. Brilliance China Automotive Holdings Ltd.(1) China Overseas Land & Investment Ltd. CNOOC Ltd. Haier Electronics Group Co. Ltd.(1) Kunlun Energy Co. Ltd. INDIA — 2.6% HDFC Bank Ltd. ICICI Bank Ltd. ADR Tata Motors Ltd. INDONESIA — 3.4% PT AKR Corporindo Tbk PT Astra International Tbk PT Bank Rakyat Indonesia (Persero) Tbk PT Media Nusantara Citra Tbk PT Semen Gresik (Persero) Tbk MALAYSIA — 1.3% Axiata Group Bhd MEXICO — 4.1% Alfa SAB de CV, Series A Fomento Economico Mexicano SAB de CV ADR Grupo Financiero Banorte SAB de CV Mexichem SAB de CV Wal-Mart de Mexico SAB de CV PEOPLE'S REPUBLIC OF CHINA — 10.0% AAC Technologies Holdings, Inc. Agile Property Holdings Ltd. Baidu, Inc. ADR(1) China Minsheng Banking Corp. Ltd. H Shares China Railway Construction Corp. Ltd. H Shares Focus Media Holding Ltd. ADR Hengan International Group Co. Ltd. Industrial & Commercial Bank of China Ltd. H Shares Ping An Insurance Group Co. H Shares Qihoo 360 Technology Co. Ltd. ADR(1) Tencent Holdings Ltd. PERU — 0.8% Credicorp Ltd. POLAND — 1.5% Eurocash SA Powszechna Kasa Oszczednosci Bank Polski SA RUSSIAN FEDERATION — 6.1% Magnit OJSC GDR Mail.ru Group Ltd. GDR Mobile Telesystems OJSC ADR NovaTek OAO GDR Sberbank of Russia SOUTH AFRICA — 7.0% Aspen Pharmacare Holdings Ltd. Barloworld Ltd. Clicks Group Ltd. Discovery Holdings Ltd. Exxaro Resources Ltd. Mr Price Group Ltd. Naspers Ltd. N Shares SOUTH KOREA — 14.4% Hotel Shilla Co. Ltd. Hyundai Glovis Co. Ltd. Hyundai Motor Co. Kia Motors Corp. LG Chem Ltd. LG Household & Health Care Ltd. Orion Corp. Samsung Electronics Co. Ltd. TAIWAN (REPUBLIC OF CHINA) — 6.9% Chailease Holding Co. Ltd. Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. THAILAND — 4.7% Advanced Info Service PCL Banpu PCL CP ALL PCL Kasikornbank PCL NVDR Siam Cement PCL NVDR TURKEY — 4.8% BIM Birlesik Magazalar AS Koza Altin Isletmeleri AS TAV Havalimanlari Holding AS(1) Tofas Turk Otomobil Fabrikasi Turkiye Garanti Bankasi AS Turkiye Halk Bankasi AS UNITED ARAB EMIRATES — 1.1% Dragon Oil plc UNITED KINGDOM — 2.3% Antofagasta plc Petrofac Ltd. Tullow Oil plc UNITED STATES — 0.7% Southern Copper Corp. TOTAL COMMON STOCKS (Cost $121,059,635) EXCHANGE-TRADED FUNDS — 1.2% iShares MSCI Emerging Markets Index Fund (Cost$1,875,450) TEMPORARY CASH INVESTMENTS — 3.7% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.50% - 1.25%, 10/15/14 - 8/31/15, valued at $2,071,296), in a joint trading account at 0.16%, dated 8/31/12, due 9/4/12 (Delivery value $2,028,865) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $3,126,362), in a joint trading account at 0.13%, dated 8/31/12, due 9/4/12 (Delivery value $3,043,288) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.25%, 8/31/14, valued at $513,099), in a joint trading account at 0.12%, dated 8/31/12, due 9/4/12 (Delivery value $502,829) TOTAL TEMPORARY CASH INVESTMENTS (Cost $5,574,895) TOTAL INVESTMENT SECURITIES — 99.8% (Cost $128,509,980) OTHER ASSETS AND LIABILITIES — 0.2% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 20.2% Information Technology 19.5% Consumer Discretionary 13.0% Consumer Staples 11.8% Energy 9.1% Materials 8.8% Industrials 6.4% Telecommunication Services 3.7% Health Care 1.5% Diversified 1.2% Utilities 0.9% Cash and Equivalents* 3.9% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt MSCI - Morgan Stanley Capital International NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Common Stocks — Exchange-Traded Funds — — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. American Century Investments® Quarterly Portfolio Holdings NT International Growth Fund August 31, 2012 NT International Growth - Schedule of Investments AUGUST 31, 2012 (UNAUDITED) Shares/ Principal Amount ($) Value ($) COMMON STOCKS — 98.6% AUSTRALIA — 3.7% BHP Billiton Ltd. James Hardie Industries SE Coca-Cola Amatil Ltd. Commonwealth Bank of Australia BELGIUM — 2.5% Anheuser-Busch InBev NV Colruyt SA Umicore SA BRAZIL — 0.6% BR Malls Participacoes SA Itau Unibanco Holding SA Preference Shares CANADA — 1.3% Bank of Nova Scotia Canadian National Railway Co. DENMARK — 2.5% Christian Hansen Holding A/S Novo Nordisk A/S B Shares FINLAND — 0.5% Kone Oyj FRANCE — 10.2% Air Liquide SA BNP Paribas SA Cie Generale d'Optique Essilor International SA Iliad SA L'Oreal SA LVMH Moet Hennessy Louis Vuitton SA Pernod-Ricard SA Publicis Groupe SA Sanofi Schneider Electric SA Technip SA Zodiac Aerospace GERMANY — 8.1% adidas AG BASF SE Deutsche Post AG Deutsche Telekom AG E.ON AG Fresenius Medical Care AG & Co. KGaA HeidelbergCement AG Henkel AG & Co. KGaA Preference Shares Kabel Deutschland Holding AG(1) Muenchener Rueckversicherungs AG SAP AG Volkswagen AG Preference Shares HONG KONG — 1.3% AIA Group Ltd. China Unicom Ltd. ADR Link Real Estate Investment Trust (The) INDIA — 0.4% HDFC Bank Ltd. ADR INDONESIA — 0.9% PT Bank Mandiri (Persero) Tbk IRELAND — 0.6% Shire plc ITALY — 5.1% ENI SpA Luxottica Group SpA Pirelli & C SpA Prada SpA Saipem SpA JAPAN — 12.0% Daito Trust Construction Co. Ltd. FANUC Corp. Fast Retailing Co. Ltd. Hitachi Ltd. Kubota Corp. Lawson, Inc. Mitsubishi Corp. Mitsubishi Estate Co. Ltd. Mitsubishi Heavy Industries Ltd. Murata Manufacturing Co. Ltd. Nitori Holdings Co. Ltd. ORIX Corp. Rakuten, Inc. SOFTBANK Corp. Toyota Motor Corp. Unicharm Corp. LUXEMBOURG — 0.4% SES SA MACAU — 0.3% Sands China Ltd. NETHERLANDS — 4.0% ASML Holding NV European Aeronautic Defence and Space Co. NV Gemalto NV Koninklijke Vopak NV NORWAY — 2.2% Statoil ASA Telenor ASA PEOPLE'S REPUBLIC OF CHINA — 1.3% Baidu, Inc. ADR(1) Tencent Holdings Ltd. PERU — 0.6% Credicorp Ltd. PORTUGAL — 0.6% Jeronimo Martins SGPS SA RUSSIAN FEDERATION — 1.6% Magnit OJSC GDR Sberbank of Russia SINGAPORE — 1.4% DBS Group Holdings Ltd. Keppel Corp. Ltd. SOUTH KOREA — 2.4% Hyundai Motor Co. Samsung Electronics Co. Ltd. SPAIN — 3.1% Banco Bilbao Vizcaya Argentaria SA Grifols SA(1) Inditex SA SWEDEN — 2.8% Atlas Copco AB A Shares Electrolux AB Elekta AB B Shares Swedbank AB A Shares Volvo AB B Shares SWITZERLAND — 7.1% Adecco SA Nestle SA Roche Holding AG Syngenta AG UBS AG Zurich Financial Services AG TAIWAN (REPUBLIC OF CHINA) — 1.7% Hon Hai Precision Industry Co. Ltd. Taiwan Semiconductor Manufacturing Co. Ltd. ADR THAILAND — 0.9% Kasikornbank PCL NVDR TURKEY — 0.7% Turkiye Garanti Bankasi AS UNITED KINGDOM — 17.8% Admiral Group plc Aggreko plc Antofagasta plc ARM Holdings plc BG Group plc Burberry Group plc Capita Group plc (The) Carnival plc Compass Group plc Experian plc GlaxoSmithKline plc HSBC Holdings plc (Hong Kong) Intercontinental Hotels Group plc Intertek Group plc Lloyds Banking Group plc(1) Petrofac Ltd. Rio Tinto plc Rolls-Royce Holdings plc Standard Chartered plc Unilever plc Vodafone Group plc Whitbread plc Wolseley plc TOTAL COMMON STOCKS (Cost $379,394,161) TEMPORARY CASH INVESTMENTS — 0.8% Repurchase Agreement, Bank of America Merrill Lynch, (collateralized by various U.S. Treasury obligations, 0.50% -1.25%, 10/15/14 - 8/31/15, valued at $1,319,985), in a joint trading account at 0.16%, dated 8/31/12, due 9/4/12 (Delivery value $1,292,945) Repurchase Agreement, Credit Suisse First Boston, Inc., (collateralized by various U.S. Treasury obligations, 3.125%, 11/15/41, valued at $1,992,353), in a joint trading account at 0.13%, dated 8/31/12, due 9/4/12 (Delivery value $1,939,411) Repurchase Agreement, Goldman Sachs & Co., (collateralized by various U.S. Treasury obligations, 0.25%, 8/31/14, valued at $326,985), in a joint trading account at 0.12%, dated 8/31/12, due 9/4/12 (Delivery value $320,440) TOTAL TEMPORARY CASH INVESTMENTS (Cost $3,552,741) TOTAL INVESTMENT SECURITIES — 99.4% (Cost $382,946,902) OTHER ASSETS AND LIABILITIES — 0.6% TOTAL NET ASSETS — 100.0% $ Market Sector Diversification (as a % of net assets) Financials 18.4% Consumer Discretionary 14.2% Industrials 14.1% Consumer Staples 12.6% Health Care 9.7% Information Technology 9.3% Materials 9.0% Energy 7.6% Telecommunication Services 3.3% Utilities 0.4% Cash and Equivalents* 1.4% * Includes temporary cash investments and other assets and liabilities. Notes to Schedule of Investments ADR - American Depositary Receipt GDR - Global Depositary Receipt NVDR - Non-Voting Depositary Receipt OJSC - Open Joint Stock Company Non-income producing. SUPPLEMENTARY NOTES TO SCHEDULE OF INVESTMENTS 1. Investment Valuations The fund determines the fair value of its investments and computes its net asset value per share as of the close of regular trading (usually 4 p.m. Eastern time) on the New York Stock Exchange (NYSE) on each day the NYSE is open. Equity securities that are listed or traded on a domestic securities exchange are valued at the last reported sales price or at the official closing price as provided by the exchange. Equity securities traded on foreign securities exchanges are typically valued at the closing price on the exchange where primarily traded or as of the close of the NYSE, if that is earlier. If no last sales price is reported, or if local convention or regulation so provides, the mean of the latest bid and asked prices is used. Depending on local convention or regulation, securities traded over-the-counter are valued at the mean of the latest bid and asked prices, the last sales price, or the official closing price. In its determination of fair value, the fund may review several factors including: market information specific to a security; news developments in U.S. and foreign markets; the performance of particular U.S. and foreign securities, indices, comparable securities, American Depositary Receipts, Exchange-Traded Funds, and other relevant market indicators. Debt securities maturing within 60 days at the time of purchase may be valued at cost, plus or minus any amortized discount or premium or at the evaluated mean as provided by an independent pricing service. Evaluated mean prices are commonly derived through utilization of market models, which may consider, among other factors, trade data, quotations from dealers and active market makers, relevant yield curve and spread data, related sector levels, creditworthiness, and other relevant market information on the same or comparable securities. Investments in open-end management investment companies are valued at the reported net asset value per share. Repurchase agreements are valued at cost. The value of investments initially expressed in foreign currencies is translated into U.S. dollars at prevailing exchange rates. If the fund determines that the market price for a portfolio security is not readily available or the valuation methods mentioned above do not reflect a security’s fair value, such security is valued as determined in good faith by the Board of Directors or its designee, in accordance with procedures adopted by the Board of Directors. Circumstances that may cause the fund to use these procedures to value a security include, but are not limited to: a security has been declared in default; trading in a security has been halted during the trading day; there is a foreign market holiday and no trading occurred; or an event occurred between the close of a foreign exchange and the NYSE that may affect the value of a security. 2. Fair Value Measurements The fund’s securities valuation process is based on several considerations and may use multiple inputs to determine the fair value of the positions held by the fund. In conformity with accounting principles generally accepted in the United States of America, the inputs used to determine a valuation are classified into three broad levels as follows: • Level 1 valuation inputs consist of unadjusted quoted prices in an active market for identical securities; • Level 2 valuation inputs consist of direct or indirect observable market data (including quoted prices for similar securities, evaluations of subsequent market events, interest rates, prepayment speeds, credit risk, etc.); or • Level 3 valuation inputs consist of unobservable data (including a fund’s own assumptions). The level classification is based on the lowest level input that is significant to the fair valuation measurement. The valuation inputs are not necessarily an indication of the risks associated with investing in these securities or other financial instruments. The following is a summary of the level classifications as of period end. The Schedule of Investments provides additional information on the fund’s portfolio holdings. Level 1 ($) Level 2 ($) Level 3 ($) Investment Securities Foreign Common Stocks — Temporary Cash Investments — — Total Value of Investment Securities — 3. Federal Tax Information As of August 31, 2012, the components of investments for federal income tax purposes were as follows: Federal tax cost of investments $ Gross tax appreciation of investments $ Gross tax depreciation of investments ) Net tax appreciation (depreciation) of investments $ The difference between book-basis and tax-basis cost and unrealized appreciation (depreciation) is attributable primarily to the tax deferral of losses on wash sales. This schedule of investments provides information about the fund’s portfolio holdings as of the date on the schedule. It is unaudited, and American Century Investments assumes no obligation to update or supplement the schedule to reflect subsequent changes. More information is available in the fund’s most recent annual or semiannual shareholder report. ITEM 2.CONTROLS AND PROCEDURES. (a) The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) are effective based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this report. (b) There were no changes in the registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) that occurred during the registrant’s last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrant’s internal control over financial reporting. ITEM 3.EXHIBITS. Separate certifications by the registrant’s principal executive officer and principal financial officer, pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 and Rule 30a-2(a) under the Investment Company Act of 1940, are filed and attached hereto as Exhibit 99.CERT. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: American Century World Mutual Funds, Inc. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President Date: October 26, 2012 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Jonathan S. Thomas Name: Jonathan S. Thomas Title: President (principal executive officer) Date: October 26, 2012 By: /s/ C. Jean Wade Name: C. Jean Wade Title: Vice President, Treasurer, and Chief Financial Officer (principal financial officer) Date: October 26, 2012
